                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JACKIE DORAIL HOWARD                                                                     PLAINTIFF

v.                                     Civil No. 4:18-cv-4131

DETECTIVE BRIAN TRIBBLE,
Texarkana Arkansas Police Department;
and SERGEANT ZACHERY WHITE,
Texarkana Arkansas Police Department                                                 DEFENDANTS

                                              ORDER

       Plaintiff, Jackie Dorail Howard, currently an inmate of the Arkansas Department of

Correction, Ouachita River Unit, filed this 42 U.S.C. § 1983 action pro se on September 12, 2018.

Before the Court is Plaintiff’s Motion to Stay Proceedings. (ECF No. 30). Defendants have not

filed a response to the motion and the Court finds no response is necessary to rule on the motion.

       On August 1, 2019, Defendants filed a motion for summary judgment. (ECF No. 26). That

same day, the Court entered an order directing Plaintiff to file a response to the motion by August

22, 2019. (ECF No. 29). In the instant Motion to Stay Proceedings, Plaintiff states:

       I am asking the Courts to let this suit stay in the system for 90 days or so…Im not
       a counsel or lawyer…Im soon to be release in a few weeks or so, I have been
       granted parole as of now…The Court’s haven’t gave me no kind of choice or tried
       to retain me a counsel of any kind, BC do to the fact Im not a license attorney in
       laymen when it comes to the law, I request this Court Grant this to stay.

(ECF No. 30).

       Plaintiff is not entitled to appointed counsel in a civil case, however, the Court may appoint

counsel at its discretion. 28 U.S.C §1915(e)(1). The Court has considered the need for an attorney,

the likelihood that Plaintiff will benefit from assistance of counsel, the factual and legal complexity

of the case, and whether Plaintiff can investigate and present this case. Plaintiff’s claims do not

                                                  1
appear legally or factually complex, and Plaintiff is adequately prosecuting his case at this time.

In addition, the Court finds no legitimate reason to stay this case because Plaintiff is incarcerated

and does not have counsel.

       Accordingly, Plaintiff’s Motion to Stay Proceedings (ECF No. 30) is DENIED.

       However, the Court will give Plaintiff an additional two weeks to file his response to

Defendants’ motion for summary judgment. Plaintiff shall have until September 6, 2019 to file

a response to the motion for summary judgment. Failure to file a response by this date will

subject this case to dismissal for failure to obey a court order.

       IT IS SO ORDERED this 19th day of August 2019.

                                              /s/   Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                    2
